 

EXHIBIT 10.12

AMENDMENT NO. 1 TO LOAN AGREEMENT

This Amendment No. 1 (the “Amendment”) dated as of August 28, 2006, is between
Bank of America, N.A. (“Lender”) and Citi Trends, Inc. (the “Borrower”).

RECITALS

A.            Borrower has executed various documents concerning credit extended
by the Lender, including, without limitation, the following documents (the “Loan
Documents”):

1.             A certain Loan Agreement dated as of June 8, 2006 (together with
any previous amendments, the “Loan Agreement”).

B.            Lender and Borrower desire to amend the Loan Documents.

AGREEMENT

1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Loan Documents.

2.             Amendments to Loan Agreement.  The Loan Agreement is hereby
amended as follows:

(a)           The paragraph 6.8 entitled “Change of Ownership” is hereby deleted
in its entirety.

3.             Representations and Warranties.  When Borrower signs this
Amendment, Borrower represents and warrants to Lender that:  (a) there is no
event which is, or with notice or lapse of time or both would be, a default
under the Loan Documents except those events, if any, that have been disclosed
in writing to Lender or waived in writing by Lender, (b) the representations and
warranties in the Loan Documents are true as of the date of this Amendment as if
made on the date of this Amendment, (c) this Amendment does not conflict with
any law, agreement, or obligation by which Borrower is bound, and (d) this
Amendment is within Borrower’s powers, has been duly authorized, and does not
conflict with any of Borrower’s organizational papers.

4.             Effect of Amendment.  Except as provided in this Amendment, all
of the terms and conditions of the Loan Documents shall remain in full force and
effect.

5.             Counterparts.  This Amendment may be executed in counterparts,
each of which when so executed shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.

6.             FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
PARTIES WITH RESPECT TO THE SUBJECT MATTER


--------------------------------------------------------------------------------


HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY COMMITMENT LETTER, TERM SHEET OR OTHER
WRITTEN OUTLINE OF TERMS AND CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF,
UNLESS SUCH COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS EXPRESSLY PROVIDES TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES, AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS OF THE PARTIES.

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

Borrower:

 

 

Lender:

 

 

 

 

 

 

Citi Trends, Inc.

 

 

Bank of America, N.A.

 

 

 

 

 

By:

/s/ Tom Stoltz

(Seal)

By:

/s/ Patricia Scheibel

 

Tom Stoltz, Chief Financial Officer

 

 

Patricia Scheibel, Officer

 

2


--------------------------------------------------------------------------------